DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 03/17/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Applicant’s claim amendments have obviated the previous rejections of record under 35 U.S.C 112(b) and 35 U.S.C. 102, and have placed the claims in condition for allowance. The allowance of claims 1-5 and 8-15 are addressed in the Office Action below.

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1-3 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 1-3:
“…stopper jig maintaining X-axial movement of the router at intervals corresponding to the concave-convex fabrication, the stopper jig including a stopper jig block, an interval groove plate protruding from a top of the stopper jig block, and interval grooves formed on a top of the interval groove plate into which the stopper of the woodworking work table is inserted.”
	Claim 10:
“…stopper jig includes a stopper jig block, an interval groove plate protruding from a top of the stopper jig block, and interval grooves formed on a top of the interval groove plate spaced apart from each other with intervals, the interval grooves being configured to receive a stopper of the woodworking work table thereinto.”
The following closest prior arts fall short for the following reasons.
Graham (GB 2526361 A) discloses a stopper jig having a single groove (figure 1a, i.e. rail (11) having a top, single groove), where a stopper of woodworking table is inserted into to limit X-axial movement (figure 1a, i.e. a stopper (26) of the woodworking table is inserted in said single groove to limit axial movement of the router). Graham does not disclose a stopper jig having interval groove plate having integral grooves.
Wilkins (GB 1312917 A) teaches a guide rails (figure 1, element 13) for machine tools, where said guide rails (13) have interval grooves formed between blocks (23), wherein said blocks have holes (24) that a gauging unit (25) can be attached to. Wilkins fails to teach components being clamped into the grooves.
Neergaard (US 2916342 A) teaches a copying machine (figure 7) having cylindrical rails (60) with interval grooves (70) used in conjunction with a gear (69), resembling a rack and pinion system. Neergaard does not teach an interval groove plate with interval grooves.
The prior art neither alone nor in combination anticipates nor renders obvious the aforementioned claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight as there is no motivation to combine prior art references. Examiner notes that the prior art in the field use rails and guides that provide infinite adjustment, as seen in the references cited above, whereas the claimed invention uses guides that provide only interval adjustments. 
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 8, 12, and 14 obvious in combination with the rest of the claimed limitations set forth in the independent claim
Claims 8, 12 and 14:
“…stopper jig includes a stopper jig block, an interval groove plate protruding from a top of the stopper jig block, and interval grooves formed on a top of the interval groove plate into which a stopper of the woodworking work table is inserted”
The following closest prior arts fall short for the following reasons.
Graham (GB 2526361 A) discloses a stopper jig having a single groove (figure 1a, i.e. rail (11) having a top, single groove), where a stopper of woodworking table is inserted into to limit X-axial movement (figure 1a, i.e. a stopper (26) of the woodworking table is inserted in said single groove to limit axial movement of the router). Graham does not disclose a stopper jig having interval groove plate having integral grooves.
Wilkins (GB 1312917 A) teaches a guide rails (figure 1, element 13) for machine tools, where said guide rails (13) have interval grooves formed between blocks (23), wherein said blocks have holes (24) that a gauging unit (25) can be attached to. Wilkins fails to teach components being clamped into the grooves.
Neergaard (US 2916342 A) teaches a copying machine (figure 7) having cylindrical rails (60) with interval grooves (70) used in conjunction with a gear (69), resembling a rack and pinion system. Neergaard does not teach an interval groove plate with interval grooves.
The prior art neither alone nor in combination anticipates nor renders obvious the aforementioned claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight as there is no motivation to combine prior art references. Examiner notes that the prior art in the field use 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725    
/TERESA M EKIERT/Primary Examiner, Art Unit 3725